DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Response to Arguments
Applicant’s arguments, filed 01/26/2022, with respect to the rejection(s) of claim(s) 1-19 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cho et al. (A New Radio Frequency Interference Filter for Weather Radars [NPL, 2017] hereinafter Cho) in view of Hoffman et al. (US PAT 6035057 hereinafter Hoffman).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial
exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more (see
MPEP 2106).
Regarding claim 1 and applying Step 1 of the MPEP § 2106: The instant application includes
independent claim 1 is directed toward a “method to mitigate radio frequency interference (RFI) in weather radar data", independent claim 12 is directed toward a “A non-transitory computer-readable medium having computer- readable instructions stored thereon that are executable by a processor” and independent claim 20 which is directed toward a “method”. As such, claim 1, 12 and 20 are directed to one of the four categories of patent eligible subject matter. Claim(s) 12, 20 will not be evaluated separately because claim 12, 20 has the same defects as those noted for claim 1 below with additional elements for claim 20 noted below.
Regarding Step 2A, prong 1 of the MPEP § 2106: claim 1 presents the following steps which
under a broadest reasonable interpretation of the claimed invention, constitute an abstract idea and recite a mathematical process:
 A method to mitigate radio frequency interference (RFI) in weather radar data, comprising: 
computing ℓp norms of radials of weather radar data to construct an ℓp norm profile of the weather radar data as a function of azimuth angle, the weather radar data comprising Level 2 or higher weather radar data in polar format, wherein each ℓp norm comprises an ℓ-0 norm, a Manhattan Distance, or a Euclidian Norm;
 determining that a given radial in the weather radar data is an RFI radial based on the ℓp norm profile of the weather radar data; and 
displaying an image from the weather radar data in which at least one of: the RFI radial is identified in the image as including RFI; or the RFI radial is omitted from the image.

Each of these steps can reasonably be performed by a general-purpose computer as indicated in Applicant’s specification (0038) and thus are reasonably mathematical concepts. 
Claim 20 further recites:
 each ℓp norm comprises an ℓ-0 norm, a Manhattan Distance, or a Euclidian Norm; the weather radar data in polar format includes, for each data point, a magnitude of the corresponding data point and a location of the corresponding data point, the location specified by a radial distance and azimuth angle; and 
each radial includes all data points that have an azimuth angle within a given range of azimuth angles across a radial distance range for each azimuth angle within the given range of azimuth angles; computing a derivative of the ℓp norm profile with respect to azimuth angle;
 obtaining a radio frequency interference (RFI) kernel, wherein obtaining the RFI kernel comprises one of computing a template RFI kernel to use as the RFI kernel, the template RFI kernel including an approximation of typical radials in an azimuthal neighborhood of RFI;
 deriving a wavelet RFI kernel to use as the RFI kernel, the wavelet RFI kernel derived from data that represents an actual RFI radial and neighboring radials; or 
deriving an average wavelet RFI kernel to use as the RFI kernel, the average wavelet RFI kernel derived from data that represents multiple actual RFI radials and respective neighboring radials; 
computing a convolution of the derivative of the ℓp norm profile with the RFI kernel; 
determining that a given radial in the weather radar data includes an RFI radial based on the ℓp norm profile of the weather radar data, including determining that the convolution exceeds a threshold at an azimuth angle of the given radial

Each of these steps can reasonably be performed by a general-purpose computer as indicated in Applicant’s specification (0038) and thus are reasonably mathematical concepts. 

Regarding Step 2A, prong 2 of the MPEP § 2106: Claim 1 does not integrate the claimed abstract idea into a practical application. Claim 1, 12, 20 recite:
displaying an image from the weather radar data in which at least one of: the RFI radial is identified in the image as including RFI; or the RFI radial is omitted from the image.

These limitations add insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g).
Regarding Step 2B of the MPEP § 2106: Claim 1, 12, 20 does not recite additional elements, taken individually and in combination, that result in the claim as a whole, amounting to an inventive concept. The claim consists entirely of computing ℓp norms, processing ℓp norms, and outputting the data in the form of a display image; thus, the claim generally links the use of the judicial exception to a particular mathematical calculation; and thus, fails to impose a meaningful limit on the judicial exception other than steps that would be considered well understood, routine and conventional. Claim 1, 12, 20 as a whole, looking at the additional elements individually and in combination, merely requires 
Claims 2-11 and 13-19, when taken both individually and in combination, are directed to the judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more. Each of the additional cited claims add limitations can be performed by a general purpose computer using math. As such, claims 2-11 and 13-19 as a whole, looking at the additional elements individually and in combination, merely requires an expression of a mathematical concept and performing mathematical calculations, with or without a simple calculator (see MPEP 2106.04(a)(2)). Finally, claims 2-11 and 13-19 do not integrate the abstract idea into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Annotated Reference Figures

    PNG
    media_image1.png
    680
    955
    media_image1.png
    Greyscale

Reference Fig. 1: Reflectivity Data Map (Cho Fig. 12 pg. 1404)

Claim 1-4, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (A New Radio Frequency Interference Filter for Weather Radars [NPL, 2017] hereinafter Cho) in view of Hoffman et al. (US PAT 6035057 hereinafter Hoffman).

	Regarding claim 1. A method to mitigate radio frequency interference (RFI) in weather radar data, comprising (Cho abstract “means for mitigating the effects of RFI on weather radar data.”): 
computing (Reference fig. 1) to 
construct an (Cho fig. 6 “Illustration for 2D RFI detection”; [The information is used for RFI filtering as shown in Table 2 “Steps for the algorithm” and thus corresponds to being based on the “norm profile”]) of the weather radar data as a function of azimuth angle (Reference Fig. 1), the 
weather radar data comprising Level 2 or higher weather radar data in polar format (Reference fig. 1) 
determining that a given radial in the weather radar data is an RFI radial (Reference fig. 1)
based on the (Cho fig. 2; fig. 6 “Illustration for 2D RFI detection” [The information is used for RFI filtering as shown in Table 2 “Steps for the algorithm” and thus corresponds to being based on the “norm profile”.]); and 
displaying an image from the weather radar data in which at least one of: the RFI radial is identified in the image as including RFI; or the RFI radial is omitted from the image (Reference Fig. 1).
While Cho discloses reflectivity maps, Cho does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Hoffman teaches teach ℓp norms and wherein each ℓp norm comprises an ℓ0 norm, a Manhattan Distance, or a Euclidian Norm (Hoffman 9:30-40 “object data can be represented as a set of n feature vectors, X=[x.sub.1, x.sub.2, . . . , x.sub.n ].sup.T in a p-dimensional feature space, .sup.p. . . . in our case precipitation distributions of SSEs in one or more radar images. Each of these vectors comprise of p characteristics (features), which can represent the precipitation intensity of a single radar image pixel”; 16:10-12 “Minkowski distance metric of order 2 (Euclidean norm) is used as the measure of similarity” [Euclidean norm, as described as an order 2 norm, is an lp norm where p=2.]).


	Regarding claim 2, Cho in view of Hoffman teach The method of claim 1. 
Cho further teaches further comprising deleting data points of the RFI radial from the weather radar data before displaying the image (Cho fig. 10 “Pulses that were detected to be RFI and replaced (black circles).”; [The RFI data points are detected and replaced. The reflectivity map as shown in Reference fig. 1 corresponds to the displaying the image as the RFI radials as seen on the bottom right image having the RFI removed.]; pg 1400 right side “The RFI filter algorithms discussed in the previous section with the same power thresholds were applied to the data.”) to 
cause the RFI radial to be omitted from the image when the image is displayed (Reference fig. 1).
3, Cho in view of Hoffman teach The method of claim 2.
Cho further teaches further comprising imputing at least some replacement data points for the deleted data points from data points of two or more non-RFI radials in the weather radar data that are near a location of the RFI radial (Cho fig. 10 “Pulses that were detected to be RFI and replaced (black circles)”; pg 1393 right side “flagged pulses are replaced by interpolated values based on the adjacent pulses”; 1398 left side “If RFI detection flags were set at the edge of a CPI, we filled those positions with the same I&Q value of the nearest neighbor”).

	Regarding claim 4, Cho in view of Hoffman teach The method of claim 3. 
Cho further teaches wherein imputing at least some replacement data points for the deleted data points from data points of two or more non-RFI radials in the weather radar data that are near the location of the RFI radial comprises interpolating from each side of the RFI radial (Cho fig. 10 “Pulses that were detected to be RFI and replaced (black circles)”; pg 1393 right side “flagged pulses are replaced by interpolated values based on the adjacent pulses”).
	Regarding claim 11, Cho in view of Hoffman teach The method of claim 1, further comprising, prior to displaying the image of the weather radar data, despeckling and masking (Cho 1398 left side “If RFI detection flags were set at the edge of a CPI, we filled those positions with the same I&Q value of the nearest neighbor”; [filling in position with the values of the nearest neighbor corresponds to masking because masking relates to a functional operation for filtering.]) the 
weather radar data to remove noise, wherein displaying the image of the weather radar data comprises displaying the image of the despeckled and masked weather radar data (Reference fig. 1).

12, Cho teaches A non-transitory computer-readable medium having computer-readable instructions stored thereon that are executable by a processor to perform or control performance of operations comprising: 
computing (Reference fig. 1; fig. 6 “Illustration for 2D RFI detection”; [The information is used for RFI filtering as shown in Table 2 “Steps for the algorithm” and thus corresponds to being based on the “norm profile”]), the 
weather radar data comprising Level 2 or higher weather radar data in polar format (Reference fig. 1), 
determining that a given radial in the weather radar data is a radio frequency interference (RFI) radial based on the (Cho fig. 2; fig. 6 “Illustration for 2D RFI detection” [The information is used for RFI filtering as shown in Table 2 “Steps for the algorithm” and thus corresponds to being based on the “norm profile”.]; Reference fig. 1); and 
displaying an image from the weather radar data in which at least one of: the RFI radial is identified in the image as including RFI; or the RFI radial is omitted from the image (Reference Fig. 1 [displayed weather radar data images are shown with RFI omissions.]).
While Cho discloses reflectivity maps, Cho does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Hoffman teaches teach ℓp norms and wherein each ℓp norm comprises an ℓ0 norm, a Manhattan Distance, or a Euclidian Norm (Hoffman 9:30-40 “object data can be represented as a set of n feature vectors, X=[x.sub.1, x.sub.2, . . . , x.sub.n ].sup.T in a p-dimensional feature space, .sup.p. . . . in our case precipitation distributions of SSEs in one or more radar images. Each of these vectors comprise of p characteristics (features), which can represent the precipitation 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the RFI mitigation filter system and method of Cho to include the pattern recognition and identification system of Hoffman.  One would have been motivated to do so in order to reduce processing load of quantizing image space values (Hoffman 8:8-17).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Hoffman merely teaches that it is well-known to incorporate the particular norm features for radar processing of precipitation imagery.  Since both Cho and Hoffman disclose similar weather radar imagery processing systems using codewords, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 13, Cho in view of Hoffman teach The non-transitory computer-readable medium of claim 12, the operations further comprising deleting data points of the RFI radial from the weather radar data (Cho pg 1400 right side “The RFI filter algorithms discussed in the previous section with the same power thresholds were applied to the data.”) 
before displaying the image (Cho fig. 10 “Pulses that were detected to be RFI and replaced (black circles).”; [The RFI data points are detected and replaced. The reflectivity map as shown in  to 
cause the RFI radial to be omitted from the image when the image is displayed (Reference fig. 1).

	Regarding claim 14, Cho in view of Hoffman teach The non-transitory computer-readable medium of claim 13, the operations further comprising imputing at least some replacement data points for the deleted data points from data points of two or more non-RFI radials in the weather radar data that are near a location of the RFI radial (Cho fig. 10 “Pulses that were detected to be RFI and replaced (black circles)”; pg 1393 right side “flagged pulses are replaced by interpolated values based on the adjacent pulses”; 1398 left side “If RFI detection flags were set at the edge of a CPI, we filled those positions with the same I&Q value of the nearest neighbor”).

Claim 5-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (A New Radio Frequency Interference Filter for Weather Radars [NPL, 2017] hereinafter Cho) in view of Hoffman et al. (US PAT 6035057 hereinafter Hoffman) and in further view of Alford et al. (US-20080143588 hereinafter Alford).

	Regarding claim 5, Cho in view of Hoffman teach The method of claim 1. 
Cho in view of Hoffman further teach further comprising, (Cho pg 1395 right side “RFI power detection threshold ratio”; pg. 1395 right side “Thus, the threshold must be kept high, which prevents weaker RFI from being flagged reliably”; Reference fig. 1 [The weather radar data .

Cho in view of Hoffman does not explicitly teach prior to computing the ℓp norms, applying a threshold to the weather radar data to suppress noise and precipitation data.
However, in a related field of endeavor, Alford teaches (Alford 0036 “After filtering is completed, the resultant synthesized and filtered data should be returned to exponential form prior to display.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RFI detection system of Cho and the pattern recognition and identification system of Hoffman with the synthesizing of radar data of Alford for the advantage of improving data resolution in weather radar systems. (Alford 0001).
	Regarding claim 6, Cho in view of Hoffman teach The method of claim 5. 
Cho in view of Hoffman further teach wherein applying the threshold to the weather radar data comprises temporarily disregarding each data point that has a magnitude below the threshold for computation of the ℓp norms (Cho 1394 right side “The median-based detection is simple—compute the median power over the coherent processing interval (CPI) and look for any points above a certain threshold over the median (dashed line in Fig. 1).”; [The median number corresponds to “a magnitude” because it is a number and since the CPI is looking for values above a threshold, the CPI is disregarding values below its desired threshold.]).
15, Cho in view of Hoffman teach The non-transitory computer-readable medium of claim 12. 
Cho in view of Hoffman further teach the operations further comprising, (Cho pg 1395 right side “RFI power detection threshold ratio”; pg. 1395 right side “Thus, the threshold must be kept high, which prevents weaker RFI from being flagged reliably”; Reference fig. 1 [The weather radar data has thresholds applied to it to suppress the weather data where the reflectivity map as shown in Reference fig. 1 corresponds to the noise and precipitation data.]).
Cho in view of Hoffman does not explicitly teach prior to computing the ℓp norms, applying a threshold to the weather radar data to suppress noise and precipitation data.
However, in a related field of endeavor, Alford teaches (Alford 0036 “After filtering is completed, the resultant synthesized and filtered data should be returned to exponential form prior to display.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RFI detection system of Cho and the pattern recognition and identification system of Hoffman with the synthesizing of radar data of Alford for the advantage of improving data resolution in weather radar systems. (Alford 0001).

Claim 9-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (A New Radio Frequency Interference Filter for Weather Radars [NPL, 2017] hereinafter Cho) in view of Hoffman et al. (US PAT 6035057 hereinafter Hoffman) and in further view of Tezaur (US-20160080737).

Regarding claim 9, Cho in view of Hoffman teach The method of claim 1. 
Cho in view of Hoffman further teach wherein determining that the given radial in the weather radar data is the RFI radial based on the ℓp norm profile of the weather radar data (Cho fig. 2; fig. 6 “Illustration for 2D RFI detection” [The information is used for RFI filtering as shown in Table 2 “Steps for the algorithm” and thus corresponds to being based on the “norm profile”.])
includes determining that a (Cho pg 1395 right side “RFI power detection threshold ratio”; pg. 1396 right side “CFAR [constant false alarm rate] detection threshold can be lowered significantly”; [The weather radar data has thresholds applied to it to suppress the weather data]; fig. 6 “FIG. 6. Illustration for 2D RFI detection. Stacked plots show five consecutive range gates of Rayleigh-distributed I&Q amplitude”; pg. 1393 “RFI can prevent the retrieval of meteorological information by a weather radar in affected azimuthal sectors”[The range gates are used as parameters for the RFI filtering algorithm, and thus correspond to RFI kernel, as shown in Table 2 “Steps for the algorithm”]).
Cho in view of Hoffman does not explicitly teach determining that a convolution of a derivative of the ℓp norm profile with a RFI kernel.
However, in a related field of endeavor, Tezaur teaches determining that a convolution of a derivative of the ℓp norm profile with a RFI kernel (Tezaur 0151 “In Equation (15), and elsewhere in this document, (i) K is the PSF kernel to be estimated, (ii) Kprev is the postprocessed PSF kernel from a previous iteration, (iii) Lj, Lj,x, Lj,y are the jth latent sharp image and its derivatives with respect to x and y, (iv) Bj, Bj,x, Bj,y are the jth blurry image and its derivatives with respect to x and y, (v) Dx, Dy are convolution kernels for derivatives with respect to x and y, (vi) ω is a general fidelity weight for the first fidelity term, (vii) Cj are individual block weights, and (viii) γ.sub.1 is a regularization weight for the first subscript p denotes the norm for the fidelity term(s), (xi) the superscript p denotes the power for the fidelity term(s), (xii) the subscript q denotes the norm for the regularization term(s), and (xiii) the superscript q denotes the power for the regularization term(s). As provided above, p and q can have a value of 2, 1 or less than 1.”; 0144 “Aj can be either the result of soft thresholding applied to the blurry image Bj (altered version of Bj), or it can be the result of soft thresholding applied to the residuum Bj−K*Lj, depending on the choice of the auxiliary variable in the variable splitting algorithm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RFI filtering algorithm of Cho and the pattern recognition and identification system of Hoffman with the point spread function method of Tezaur for the advantage of reducing the amount of data that is processed and making computations faster (Tezaur 0166).

	Regarding claim 10, Cho in view of Hoffman and in further view of Tezaur teach The method of claim 9, further comprising, prior to determining that the convolution exceeds the threshold:
	Computing the derivative of the ℓp norm profile (Tezaur 145 “In Equation (9) and elsewhere (i) . . . Dx and Dy are the first order partial derivative operators; (iii) Dxx, Dyy, and Dxy are the second order partial derivative operators; and (iv) the subscript p denotes the norm for the fidelity term(s), and (v) the superscript p denotes the power for the fidelity term(s)”) with 
respect azimuth angle (Cho pg. 1393 “RFI can prevent the retrieval of meteorological information by a weather radar in affected azimuthal sectors”);
	Obtaining the RFI kernel (Cho fig. 6 “FIG. 6. Illustration for 2D RFI detection. Stacked plots show five consecutive range gates of Rayleigh-distributed I&Q amplitude”; [The range gates are used as ; and
computing the convolution (Tezaur 0151 “In Equation (15), and elsewhere in this document, (i) K is the PSF kernel to be estimated . . . Bj, Bj,x, Bj,y are the jth blurry image and its derivatives with respect to x and y, (v) Dx, Dy are convolution kernels for derivatives”); wherein obtaining the RFI kernel comprises one of: 
computing a template RFI kernel to use as the RFI kernel, the template RFI kernel including an approximation of typical radials in an azimuthal neighborhood of RFI (Cho pg 1396 right side “Table 1 summarizes the simulation results for use in the 2D filter algorithm that follows in the next section. The entries are RFI detection thresholds (dB) for power averaged over the given number of range gates and at the specified PFA, as graphically shown in Fig. 5.”; Table 2 “If the mean of RijdB is greater than the corresponding threshold from a lookup table such as Table 1, then set Fij to true” and “If any Fij is true, then fill the corresponding pulse position I&Q data with interpolated values”; pg 1398 “If RFI detection flags were set at the edge of a CPI, we filled those positions with the same I&Q value of the nearest neighbor”; [Table 1 parameters correspond to “RFI kernel” because it is a function that acts as a parameter to an algorithm and are part of the RFI filter algorithm. The data in Table 1 correspond to a “template” because the results are used in the 2D filter algorithm and correspond to “an approximation of typical radials in an azimuth neighborhood of RFI” because as shown in Table 1 it is a “2D RFI detection thresholds.” Furthermore, as shown in Cho “Table 1. Steps for the algorithm” neighboring values are used in relation to RFI detection flags and the results shown in Reference Fig. 1 show the azimuthal aspect.]); 
deriving a wavelet RFI kernel to use as the RFI kernel, the wavelet RFI kernel derived from data that represents an actual RFI radial and neighboring radials (Cho fig. 6 “FIG. 6. Illustration for 2D ; 
or deriving an average wavelet RFI kernel to use as the RFI kernel, the average wavelet RFI kernel derived from data that represents multiple actual RFI radials and respective neighboring radials.
	Regarding claim 18, Cho in view of Hoffman teach The non-transitory computer-readable medium of claim 12. 
Cho in view of Hoffman further teach wherein 
determining that the given radial in the weather radar data includes the RFI radial based on the ℓp norm profile of the weather radar data (Cho fig. 2; fig. 6 “Illustration for 2D RFI detection” [The information is used for RFI filtering as shown in Table 2 “Steps for the algorithm” and thus corresponds to being based on the “norm profile”.]) includes 
determining that a (Cho pg 1395 right side “RFI power detection threshold ratio”; pg. 1396 right side “CFAR [constant false alarm rate] detection threshold can be lowered significantly”; [The weather radar data has thresholds applied to it to suppress the weather data]; fig. 6 “FIG. 6. Illustration for 2D RFI detection. Stacked plots show five consecutive range gates of Rayleigh-distributed I&Q amplitude”; pg. 1393 “RFI can prevent the retrieval of meteorological information by a weather radar in affected azimuthal sectors”[The range gates are used as parameters .
Cho in view of Hoffman does not explicitly teach determining that a convolution of a derivative of the ℓp norm profile with a RFI kernel.
However, in a related field of endeavor, Tezaur teaches determining that a convolution of a derivative of the ℓp norm profile with a RFI kernel (Tezaur 0151 “In Equation (15), and elsewhere in this document, (i) K is the PSF kernel to be estimated, (ii) Kprev is the postprocessed PSF kernel from a previous iteration, (iii) Lj, Lj,x, Lj,y are the jth latent sharp image and its derivatives with respect to x and y, (iv) Bj, Bj,x, Bj,y are the jth blurry image and its derivatives with respect to x and y, (v) Dx, Dy are convolution kernels for derivatives with respect to x and y, (vi) ω is a general fidelity weight for the first fidelity term, (vii) Cj are individual block weights, and (viii) γ.sub.1 is a regularization weight for the first regularization term, (ix) γ.sub.2 is a regularization weight for the second regularization term, (x) the subscript p denotes the norm for the fidelity term(s), (xi) the superscript p denotes the power for the fidelity term(s), (xii) the subscript q denotes the norm for the regularization term(s), and (xiii) the superscript q denotes the power for the regularization term(s). As provided above, p and q can have a value of 2, 1 or less than 1.”; 0144 “Aj can be either the result of soft thresholding applied to the blurry image Bj (altered version of Bj), or it can be the result of soft thresholding applied to the residuum Bj−K*Lj, depending on the choice of the auxiliary variable in the variable splitting algorithm”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RFI filtering algorithm of Cho and the pattern recognition and identification system of Hoffman with the point spread function method of Tezaur for the advantage of reducing the amount of data that is processed and making computations faster (Tezaur 0166).

	Regarding claim 19, Cho in view of Hoffman teach and in further view of Tezaur teach The non-transitory computer-readable medium of claim 18. 
Cho in view of Hoffman further teach the operations further comprising, prior to determining that the convolution exceeds the threshold: 
computing the derivative of the ℓp norm profile (Tezaur 0151 “In Equation (15), and elsewhere in this document, (i) K is the PSF kernel to be estimated, (ii) Kprev is the postprocessed PSF kernel from a previous iteration, (iii) Lj, Lj,x, Lj,y are the jth latent sharp image and its derivatives with respect to x and y, (iv) Bj, Bj,x, Bj,y are the jth blurry image and its derivatives with respect to x and y, (v) Dx, Dy are convolution kernels for derivatives with respect to x and y, (vi) ω is a general fidelity weight for the first fidelity term, (vii) Cj are individual block weights, and (viii) γ.sub.1 is a regularization weight for the first regularization term, (ix) γ.sub.2 is a regularization weight for the second regularization term, (x) the subscript p denotes the norm for the fidelity term(s), (xi) the superscript p denotes the power for the fidelity term(s), (xii) the subscript q denotes the norm for the regularization term(s), and (xiii) the superscript q denotes the power for the regularization term(s). As provided above, p and q can have a value of 2, 1 or less than 1.”) with 
respect to azimuth angle (Cho pg. 1393 “RFI can prevent the retrieval of meteorological information by a weather radar in affected azimuthal sectors”); 
obtaining the RFI kernel (Cho fig. 6 “FIG. 6. Illustration for 2D RFI detection. Stacked plots show five consecutive range gates of Rayleigh-distributed I&Q amplitude”; [The range gates are used as parameters for the RFI filtering algorithm, and thus correspond to RFI kernel, as shown in Table 2 “Steps for the algorithm”]); and 
computing the convolution (Tezaur 0151 “In Equation (15), and elsewhere in this document, (i) K is the PSF kernel to be estimated . . . Bj, Bj,x, Bj,y are the jth blurry image and its derivatives with respect to x and y, (v) Dx, Dy are convolution kernels for derivatives”); wherein obtaining the RFI kernel comprises one of: 
computing a template RFI kernel to use as the RFI kernel, the template RFI kernel including an approximation of typical radials in an azimuthal neighborhood of RFI (See claim 19 reference Tezaur 0151); 
deriving a wavelet RFI kernel to use as the RFI kernel, the wavelet RFI kernel derived from data that represents an actual RFI radial and neighboring radials (Cho fig. 6 “FIG. 6. Illustration for 2D RFI detection. Stacked plots show five consecutive range gates of Rayleigh-distributed I&Q amplitude”; [The range gates are used as parameters for the RFI filtering algorithm, and thus correspond to RFI kernel that is derived from data that represents an actual RFI radial and neighboring radials, as shown in Table 2 “Steps for the algorithm”]); 
or deriving an average wavelet RFI kernel to use as the RFI kernel, the average wavelet RFI kernel derived from data that represents multiple actual RFI radials and respective neighboring radials.

Claim 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (A New Radio Frequency Interference Filter for Weather Radars [NPL, 2017] hereinafter Cho) in view of Hoffman et al. (US PAT 6035057 hereinafter Hoffman) and in further view of Dixon et al. (US-9411072).

7, Cho in view of Hoffman teach The method of claim 1, further comprising determining that the given radial includes the RFI radial based on a (Cho fig. 11 “Spectrum width”; fig. 12 “Reflectivity”; [The spectrum width and Reflectivity graphs correspond to a first and second data product of weather radar data. The RFI radial are explained in Reference fig. 1]).
Does not explicitly teach a consensus of first and second data products included in the weather radar data.
However, in a related field of endeavor, Dixon teaches a consensus of first and second data products included in the weather radar data (Dixon 9:17-18 “Specific features may be extracted by comparing the two images”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RFI detection system of Cho and the pattern recognition and identification system of Hoffman with the real-time adaptive weather surveillance system of Dixon for the advantage of verifying the weather forecast in a target of interest (Dixon 2:36-37).

	Regarding claim 8, Cho in view of Hoffman and in further view of Dixon teach The method of claim 7. Cho in view of Hoffman further teach wherein: 
computing the ℓp norms of the radials of the weather radar data (Cho fig. 11 [The red spectral lines corresponds to RFI radials. The reflectivity graph images the amount of transmitted power returned to the radar receiver from a reference power density and distance and thus corresponds to norms.]) to construct the 
ℓp norm profile (See above reference, fig. 2; fig. 6 “Illustration for 2D RFI detection” [The information is used for RFI filtering as shown in Table 2 “Steps for the algorithm” and thus corresponds to being based on the “norm profile”.]) comprises 
computing first ℓp norms of radials of the first data product to construct a first ℓp norm profile (Cho fig. 12 “Reflectivity” [data map]; See Table 2 “Steps for the algorithm”); the method further comprises: 
computing second ℓp norms of radials of the second data product to construct a second ℓp norm profile (Cho fig. 11. “Spectrum width”; [The data points correspond to norm radials]); and 
averaging the first ℓp norm profile and the second ℓp norm profile to form an average ℓp norm profile (Cho 1396 right side “The solution is to base the detection condition on some sort of average across range gates . . . The entries are RFI detection thresholds (dB) for power averaged over the given number of range gates and at the specified PFA, as graphically shown in Fig. 5.”); and 
determining that the given radial is the RFI radial based on the consensus (Dixon 9:17-18 “Specific features may be extracted by comparing the two images”) of the 
first and second data products (Cho fig. 11 “Spectrum width”; fig. 12 “Reflectivity”; [The spectrum width and Reflectivity graphs correspond to a first and second data product of weather radar data. The RFI radial are explained in Reference fig. 1]) comprises 
determining that the given radial is the RFI radial based on the average ℓp norm profile (Cho 1396 right side “The solution is to base the detection condition on some sort of average across range gates . . . The entries are RFI detection thresholds (dB) for power averaged over the given number of range gates and at the specified PFA, as graphically shown in Fig. 5.”).
16, Cho in view of Hoffman teach The non-transitory computer-readable medium of claim 12, the operations further comprising determining that the given radial is the RFI radial based on a (Cho fig. 11 “Spectrum width”; fig. 12 “Reflectivity”; [The spectrum width and Reflectivity graphs correspond to a first and second data product of weather radar data. The RFI radial are explained in Reference fig. 1]).
Does not explicitly teach a consensus of first and second data products included in the weather radar data.
However, in a related field of endeavor, Dixon teaches a consensus of first and second data products included in the weather radar data (Dixon 9:17-18 “Specific features may be extracted by comparing the two images”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RFI detection system of Cho and the pattern recognition and identification system of Hoffman with the real-time adaptive weather surveillance system of Dixon for the advantage of verifying the weather forecast in a target of interest (Dixon 2:36-37).

	Regarding claim 17, Cho in view of Hoffman teach and in further view of Dixon teach The non-transitory computer-readable medium of claim 16. 
Cho in view of Hoffman further teach wherein: computing the ℓp norms of the radials of the weather radar data to construct the ℓp norm profile comprises 
computing first ℓp norms of radials of the first data product to construct a first ℓp norm profile (Cho fig. 12 “Reflectivity” [data map]; See Table 2 “Steps for the algorithm”); the operations further comprise: 
computing second ℓp norms of radials of the second data product to construct a second ℓp norm profile (Cho fig. 11. “Spectrum width”; [The data points correspond to norm radials]); and 
averaging the first ℓp norm profile and the second ℓp norm profile to form an average ℓp norm profile (Cho 1396 right side “The solution is to base the detection condition on some sort of average across range gates . . . The entries are RFI detection thresholds (dB) for power averaged over the given number of range gates and at the specified PFA, as graphically shown in Fig. 5.”); and 
determining that the given radial is the RFI radial based on the consensus (Dixon 9:17-18 “Specific features may be extracted by comparing the two images”) of the
 first and second data products (Cho fig. 11 “Spectrum width”; fig. 12 “Reflectivity”; [The spectrum width and Reflectivity graphs correspond to a first and second data product of weather radar data. The RFI radial are explained in Reference fig. 1]) comprises 
determining that the given radial is the RFI radial based on the average ℓp norm profile (Cho 1396 right side “The solution is to base the detection condition on some sort of average across range gates . . . The entries are RFI detection thresholds (dB) for power averaged over the given number of range gates and at the specified PFA, as graphically shown in Fig. 5.”).
Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is the Examiner's Statement of Reasons for Allowance:
	Regarding claim 20, Applicant's claim(s) encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites: 
A method, comprising: computing ℓp norms of radials of weather radar data to construct an ℓp norm profile of the weather radar data as a function of azimuth angle, the weather radar data comprising Level 2 or higher weather radar data in polar format, wherein: each ℓp norm comprises an to norm, a Manhattan Distance, or a Euclidian Norm; the weather radar data in polar format includes, for each data point, a magnitude of the corresponding data point and a location of the corresponding data point, the location specified by a radial distance and azimuth angle;
 and each radial includes all data points that have an azimuth angle within a given range of azimuth angles across a radial distance range for each azimuth angle within the given range of azimuth angles;
 computing a derivative of the ℓp norm profile with respect to azimuth angle;
 obtaining a radio frequency interference (RFI) kernel, wherein obtaining the RFI kernel comprises one of z H computing a template RFI kernel to use as the RFI kernel, the template RFI kernel including an approximation of typical radials in an azimuthal neighborhood of RFI;
 deriving a wavelet RFI kernel to use as the RFI kernel, the wavelet RFI kernel derived from data that represents an actual RFI radial and neighboring radials;
 or deriving an average wavelet RFI kernel to use as the RFI kernel, the average wavelet RFI kernel derived from data that represents multiple actual RFI radials and respective neighboring radials;
 computing a convolution of the derivative of the ℓp norm profile with the RFI kernel;
 -Page 32-Docket No. V1935.10029US01determining that a given radial in the weather radar data includes an RFI radial based on the ℓp norm profile of the weather radar data, including determining that the convolution exceeds a threshold at an azimuth angle of the given radial;
 and displaying an image from the weather radar data in which at least one of. the RFI radial is identified in the image as including RFI;
 or the RFI radial is omitted from the image.
(emphasis added)
As best understood within the context of Applicant' s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
For example, Cho et al. (A New Radio Frequency Interference Filter for Weather Radars [NPL, 2017], “Cho”) discloses a method and system for Radio Frequency Interference (RFI) filter for weather radars.  However Cho, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Furthermore, Tezaur (US-20160080737) discloses a method for deblurring a blurry image by performing phases of deconvolution, spatial masking, and use of convolutional kernels. However, like Cho, Tezaur, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Further still, Wolfson (US PAT 6340946, “Wolfson”) discloses a method and apparatus for determining the predictability of an element in a weather radar image using image filter approximation 
Accordingly, independent claim 20 is deemed allowable over the prior art.  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Wolfson et al. (US-6340946) discloses “A method and apparatus for determining the predictability of an element in a weather radar image. An image filter approximating the envelope of the organized storm radar image is applied to a pixel in a received weather radar image to generate a processed pixel value.  (See abstract).”

Li et al. (CN-106597443) discloses “The invention claims a low frequency synthetic aperture radar image comparison is radio frequency interference suppression method, comprising three steps: (1) based on the radar when the frequency domain echo distance spectrum equalization and SAR imaging. the amplitude value of the pixel point to obtain the image (2) based on intravenous RFI suppression and SAR imaging of the adaptive filtering, obtaining image (3) and the image for point-by-point comparison, and eliminate the residual RFI to obtain image Io (tm, tf), the image is the image contrast compensation suppresses the residual RFI of the SAR image. The invention uses the spectrum balancing method for robust RFI suppression performance, combined with adaptive NLMS filtering method to realize the complementary RFI suppression performance, and the generated image does not need to register, there is no error in the position of the target, it can directly implement point comparison in image domain, eliminate the residual RFI, small calculation amount and strong real-time performance, is easy for the engineering realization (See abstract).”

Insanic et al. (US-20120086596) discloses “The present invention relates to systems and methods of measuring atmospheric conditions using networked radar systems. A processor receives sensed data from the radar nodes of the network to determine weather conditions within the atmospheric region measured by network. Preferred embodiments use a velocity processor to determine the velocity of the atmosphere in real time for display (See abstract).”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/Examiner, Art Unit 3648                 

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648